
	

113 HR 2667 IH: Authority for Mandate Delay Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2667
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Griffin of
			 Arkansas (for himself, Mr. Young of
			 Indiana, Mr. Boustany,
			 Mr. Brady of Texas,
			 Mrs. Black,
			 Mr. Camp, Mr. Tiberi, Mr.
			 Roskam, Mr. Kelly of
			 Pennsylvania, Mr. Gerlach,
			 Mr. Nunes,
			 Mr. Sam Johnson of Texas,
			 Mr. Smith of Nebraska,
			 Mr. Buchanan,
			 Mr. Price of Georgia,
			 Mr. Reichert,
			 Mr. Renacci,
			 Ms. Jenkins,
			 Mr. Schock,
			 Mr. Ryan of Wisconsin,
			 Mr. Reed, Mr. Marchant, Mr.
			 Paulsen, and Mrs.
			 Blackburn) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To delay the application of the employer health insurance
		  mandate, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Authority for Mandate Delay
			 Act.
		2.Delay in
			 application of employer health insurance mandate
			(a)In
			 generalSection 1513(d) of
			 the Patient Protection and Affordable Care Act is amended by striking
			 December 31, 2013 and inserting December 31,
			 2014.
			(b)Reporting
			 requirements
				(1)Reporting by
			 employersSection 1514(d) of the Patient Protection and
			 Affordable Care Act is amended by striking December 31, 2013 and
			 inserting December 31, 2014.
				(2)Reporting by
			 insurance providersSection 1502(e) of the Patient Protection and
			 Affordable Care Act is amended by striking 2013 and inserting
			 2014.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provision of the Patient
			 Protection and Affordable Care Act to which they relate.
			
